Citation Nr: 1213516	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-02 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs death benefits.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel









INTRODUCTION

The appellant maintains that her husband, who died in March 1986, had recognized service with the United States Armed Forces.  Consequently, the appellant contends that she is eligible for VA death benefits.

This matter is before the Board of Veterans' Appeals (Board) from a July 2009 decision letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, in which the RO declined to reopen a claim for basic eligibility for VA death benefits.  In September 2009, the appellant timely filed a Notice of Disagreement (NOD).  Subsequently, in November 2009, the RO provided a Statement of the Case (SOC), and thereafter, in December 2009, the appellant timely filed a substantive appeal.

In an August 2010 decision, the Board reopened the appellant's claim for basic eligibility for VA death benefits and remanded the underlying claim to the RO for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant's deceased spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for VA death benefits based on qualifying service by the appellant's late husband have not been met.  38 U.S.C.A. §§ 101(2), 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

The VCAA revised VA's obligations insofar as notifying a claimant of the type of evidence needed to substantiate a claim - including apprising her of whose specific responsibility, hers or VA's, it is for obtaining the supporting evidence, and giving her an opportunity to submit any relevant evidence in her possession.  There is also a requirement that VCAA notice, to the extent possible, be provided prior to initially adjudicating the claim (in the interest of fairness), and that VA explain why, on occasions when this is not done, it is nonetheless nonprejudicial and therefore, at most, harmless error.  In order for the United States Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) ( "Pelegrini II"); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

There are certain situations, however, when the VCAA does not apply.  The Court has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, the VCAA can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Moreover, VA's General Counsel has held that the notice and duty to assist provisions of the VCAA are not applicable to a claim, as here, where it cannot be substantiated because there is no legal basis for it, or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).

The Board adds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2011).  The appellant has been accorded ample opportunity to present evidence and argument in support of her appeal. Therefore, further discussion of the VCAA is not required.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

Legal Criteria

The appellant contends that she is eligible for death benefits.

Dependency and indemnity compensation and death pension benefits may be paid to the surviving spouse of a veteran in certain circumstances.

For VA purposes, a "surviving spouse"  means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death and: (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b).

For VA purposes, "marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits.  38 C.F.R. § 3.7.

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under § 14 of Public Law 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation, but not for pension benefits.  All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Public Law 190, as it constituted the sole authority for such enlistments during that period.  This paragraph does not apply to officers who were commissioned in connection with the administration of Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, United States Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits. 38 C.F.R. § 3.40(b), (c), and (d).

Title 38 of the United States Code authorizes the Secretary of VA (Secretary) to prescribe the nature of proof necessary to establish entitlement to veterans' benefits. 38 U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the conditions under which the VA may extend veterans' benefits based on service in the Philippine Commonwealth Army.  Those regulations require that service in the Philippine Commonwealth Army (and thus veterans' status) be proven with either official documentation issued by a United States service department or verification of the claimed service by such a department.  See 38 C.F.R. § 3.203(a) (requiring service department documentation of service where available), § 3.203(c) (requiring service department verification of service where documentation is not available).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. § 3.203(c).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies with the relevant service department, not with VA.  Soria, supra.  

In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based upon Philippine service unless a United States service department documents or certifies their service.  Soria, supra.  

Persons with service in the Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far East), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA non-service-connected death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Analysis

The appellant's spouse died in March 1986.  Subsequently, the appellant applied for burial benefits.  In June 1986, the RO contacted the NPRC in order to verify the appellant's spouse's service.  In a return response from the NPRC, dated in January 1987, the NPRC certified that the appellant's husband had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

In February 2001, the appellant filed her original application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse, based on her alleged status as the surviving spouse of a "veteran."  In a March 2001 decision letter, the RO denied the appellant's claim and referred to the NPRC's previous response that the appellant's spouse had no valid military service.   

In September 2002, the appellant requested that her claim be reopened.  At that time, she submitted a letter of back pay acknowledgement from the Department of Finance, Republic of the Philippines, dated in March 1957; an Application for Payment of Partial Redemption, which was submitted to the Department of Finance, Republic of the Philippines, dated in April 1957; a letter from the Philippine Veterans Affairs Office (PVAO) regarding educational benefits, dated in May 1977; the appellant's PVAO Application of Old Age Pension, dated in February 1996; and the appellant's daughter's scholarship credit card from PVAO.  The appellant also submitted a copy of a certification of the General Headquarters of the Armed Forces of the Philippines Office of the Adjutant General, dated in May 2001, in which it was indicated that the appellant's spouse served as a Guerrilla in "H" Co 2nd Bn 21st Inf.  It was also noted that he was enlisted in August 1941.  In a decision letter, dated in September 2002, the RO once again denied the appellant's claim.     

In October 2002, the appellant requested that her claim be reopened.  At that time, she informed the RO that her husband's service number had been incorrectly shown as [redacted] instead of [redacted].  In support of her claim, she submitted copies of her husband's dog tags.  Thus, the RO requested a new search by NPRC under the corrected service number [redacted].  In November 2002, the NPRC once again certified that the appellant's husband had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  By a January 2003 decision letter, the RO denied the appellant's claim for basic eligibility for VA death benefits.

In July 2009, the appellant once again requested that her claim for basic eligibility for VA death benefits be reopened.  She maintained that her husband served in USAFFE.  In support of her claim, she submitted a copy of a certification of the General Headquarters of the Armed Forces of the Philippines Office of the Adjutant General, dated in May 2001, in which it was indicated that the appellant's spouse was inducted into the USAFFE on August 27, 1941.  It was also noted that the date of his discharge was not available.     

By an August 2010 decision, the Board remanded this case.  At that time, the Board recognized that the NPRC had certified that the appellant's husband had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  However, the United States Court of Appeals for the Federal Circuit held in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) that, in Dependency and Indemnity Compensation claims where service department certification of a Veteran's active service is required, an appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department.  The Federal Circuit in Capellan further held that it was a violation of VA's duty to assist not to request service department review of additional or new documents or evidence provided by an appellant concerning a Veteran's active service after the initial service department certification.  See Capellan, 539 F.3d at 1380-81.  Thus, given that there was no indication that the NPRC had been provided the March 1957 letter of back pay acknowledgement from the Department of Finance, Republic of the Philippines, the April 1957 Application for Payment of Partial Redemption, which was submitted to the Department of Finance, Republic of the Philippines, the appellant's February 1996 PVAO Application of Old Age Pension, and the copy of the appellant's spouse's dog tags, the Board remanded this case and directed the RO to contact the NPRC and make a new request for verification of the appellant's spouse's alleged service in the USAFFE.  

In September 2011, the RO requested verification of service from the NPRC.  The RO provided the evidence discussed above to the NPRC for review.  The RO also provided the NPRC the May 2001 certifications of the General Headquarters of the Armed Forces of the Philippines Office of the Adjutant General.  In the October 2011 return response, the NPRC reported that the appellant's deceased spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

In light of the above, the May 2001 certifications of the General Headquarters of the Armed Forces of the Philippines Office of the Adjutant General, submitted by the appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as these are not official documents of the appropriate United States service department, and are without the official seal.  The documents therefore are not acceptable as verification of the appellant's deceased spouse's service for the purpose of receiving VA benefits.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

In this case, the service department has determined that the appellant's late husband had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the decedent's service does not meet the criteria described, the appellant does not meet the basic eligibility requirements for death benefits, and the claim must be denied based upon a lack of entitlement under the law.





ORDER

Basic eligibility for the receipt of death benefits is denied.



____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


